ACCEPTED
                                                                                          01-15-00544-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     10/5/2015 3:43:44 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK


                          No. 01-15-00544-CV
                                                                        FILED IN
                        IN THE COURT OF APPEALS                  1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                     FOR THE FIRST DISTRICT OF TEXAS             10/5/2015 3:43:44 PM
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk
                     TERRY NEFF AND IRON WORKERS
                       MID-SOUTH PENSION FUND,

                                              Appellants,

                                         v.

        NICHOLAS F. BRADY, DAVID J. BUTTERS, WILLIAM E.
      MACAULAY, ROBERT B. MILLARD, ROBERT K. MOSES, JR.,
     ROBERT A. RAYNE, BERNARD J. DUROC-DANNER AND BRUCE
      M. MARTIN, AND WEATHERFORD INTERNATIONAL LTD., A
                      SWISS CORPORATION

                                              Appellees.

                      From the 270th Judicial District Court
                              Harris County, Texas
                       Trial Court Cause No. 2010-40764

                  UNOPPOSED MOTION FOR ADMISSION
                    PRO HAC VICE OF PETER A. WALD



      COME NOW Appellee Weatherford International Ltd. and Peter A. Wald
and file this Motion for Admission Pro Hac Vice of Peter A. Wald and in support
thereof would respectfully show the Court as follows:
      Mr. Wald, a reputable attorney licensed in the State of California, as well as
in the U.S. Supreme Court, U.S. Court of Appeals for the Second Circuit, U.S.
Court of Appeals for the Ninth Circuit, U.S. Court of Appeals for the Tenth Circuit,

                                         1
and U.S. Court of Appeals for the Federal Circuit, seeks admission pro hac vice in
the above-styled case pursuant to sections 82.036 and 82.0316 of the Texas
Government Code and Rule XIX of the Rules Governing Admission to the Bar of
Texas. In compliance with the requirements of those rules and statutes, the
following information is provided:
      1.    Non-Resident Attorney:
            Peter A. Wald
            Latham & Watkins LLP
            505 Montgomery Street, Suite 2000
            San Francisco, CA 94111-6538
            (415) 391-0600 (telephone)
            (415) 395-8095 (facsimile)
      2.    Associated Attorney:
            The following resident attorney will be associated with Mr. Wald in
these proceedings:
            Rebecca N. Brandt
            State Bar No. 24062632
            Latham & Watkins LLP
            811 Main Street, Suite 3700
            Houston, TX 77002
            (713) 546-5400 (telephone)
            (713) 546-5401 (facsimile)
      3.    List of Cases:
            Within the past two years, Mr. Wald has been admitted pro hac vice in
the 270th Judicial District Court, Harris County ( Neff v. Brady, 2010-40764) and
in the 162nd Judicial District Court, Dallas County (Boyler v. Nguyen, 13-05971).




                                          2
      4.     Jurisdictions:
             Mr. Wald is licensed in the following jurisdictions in which he is an
active member in good standing:
             Supreme Court of California
             U.S. Supreme Court
             U.S. Court of Appeals for the Second Circuit
             U.S. Court of Appeals for the Ninth Circuit
             U.S. Court of Appeals for the Tenth Circuit
             U.S. Court of Appeals for the Federal Circuit
             U.S. District Court for the Central District of California
             U.S. District Court for the Eastern District of California
             U.S. District Court for the Northern District of California
             U.S. District Court for the Southern District of California
             U.S. District Court for the District of Colorado
      5.     Mr. Wald has not been the subject of disciplinary action by the Bar or
courts of any jurisdiction in which he is licensed within the preceding five years.
      6.     Mr. Wald has not been denied admission to the courts of any State or
to any federal court during the preceding five years.
      7.     Mr. Wald is familiar with the State Bar Act, the State Bar Rules, and
the Texas Disciplinary Rules of Professional Conduct governing the conduct of
members of the State Bar of Texas, and will at all times abide by and comply with
the same so long as this Texas proceeding is pending and he has not withdrawn as
counsel herein.


                                          3
    Rebecca N. Brandt
    State Bar No. 24062632
    LATHAM & WATKINS LLP
    811 Main Street, Suite 3700
    Houston, TX 77002
    Telephone: (713) 546-5400
    Facsimile: (713) 546-5401
    rebecca.brandt@lw.com

    Kevin H. Metz (pro hac vice
    pending)
    555 Eleventh Street NW, Suite 1000
    Washington, DC 20004
    Telephone: (202) 637-2200
    Facsimile: (202) 637-2201
    kevin.metz@lw.com


    Marissa R. Boynton (pro hac vice
    pending)
    555 Eleventh Street NW, Suite 1000
    Washington, DC 20004
    Telephone: (202) 637-2200
    Facsimile: (202) 637-2201
    marissa.boynton@lw.com

    Attorneys for Appellee Weatherford
    International Ltd.




5
                      CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Appellee Weatherford International Ltd.

received email communications from Appellants’ counsel, regarding the subject

matter of this Motion, and was informed that there is no opposition to the granting

of this Motion. Counsel for the individual Appellees also advised that they do not

oppose this Motion.




                                             /s/ Rebecca N. Brandt
                                             Rebecca N. Brandt




                                         6
                              CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2015, a true and correct copy of the

foregoing document was served in compliance with the Texas Rules of Appellate

Procedure on the counsel of record listed below.

James A. Reeder, Jr.                         Erik W. Luedeke
Jeffrey S. Johnston                          ROBBINS GELLER RUDMAN
Stacy M. Neal                                &DOWDLLP
Nicholas Shum                                655 West Broadway, Suite 1900
Stephanie Miller                             San Diego, CA 92101
VINSON & ELKINS LLP                          VIA E-FILE AND E-MAIL
1001 Fannin St., Suite 2500
Houston, TX 77002                            Noelle M. Reed
jreeder@velaw.com                            Charles W. Schwartz
jjohnston@velaw.com                          SKADDEN, ARPS, SLATE,
sneal@velaw.com                              MEAGHER & FLOM LLP
nshum@velaw.com                              1000 Louisiana Street, Suite 6800
smiller@velaw.com                            Houston, TX 77002
VIA E-FILE AND E-MAIL                        noelle.reed@skadden.com
                                             charles.schwartz@skadden.com
N. Scott Fletcher                            VIA E-FILE AND E-MAIL
Elizabeth G. Myers
JONES DAY                                    Joe Kendell
717 Texas, Suite 3300                        Jamie J. McKey
Houston, TX 77002                            KENDALL LAW GROUP, LLP
sfletcher@jonesday.com                       3232 McKinney A venue, Suite 700
egmyers@jonesday.com                         Dallas, TX 75204
VIA E-FILE AND E-MAIL                        jkendall@kendalllawgroup.com
                                             jmckey@kendalllawgroup.com
Robert S. Bennett                            VIA E-FILE AND E-MAIL
Ellen Kennedy
HOGAN LOVELLS US LLP                         George C. Aguilar
555 Thirteenth Street, NW                    ROBBINS ARROYO LLP
Washington, DC 20004                         600 B Street, Suite 1900
robert. bennett@hoganlovells.com             San Diego, CA 92101
ellen.kennedy@hoganlovells.com               gaguilar@robbinsarroyo.com
VIA E-FILE AND E-MAIL                        VIA E-FILE AND E-MAIL

                                                   /s/ Rebecca Brandt
Travis E. Downs III
Benny C. Goodman III
                                                Rebecca N. Brandt
                                         7